Citation Nr: 1604042	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder, depression, and memory loss.

2. Entitlement to service connection for bronchitis.

3. Entitlement to service connection for a right leg condition.


REPRESENTATION

Veteran represented by:	Neil Riley, Accredited Agent


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1984 until February 1985.

These matters come before the Board of Veteran's Appeals (Board) from an August 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Board hearing before the undersigned Veterans Law Judge in July 2015. However, the Veteran was unable to attend the hearing due to a medical condition. The representative's motion for good cause to hold the hearing with the Veteran present was granted by the undersigned.  See 38 C.F.R. § 20.700.  In the Veteran's absence, he was represented at the hearing by his representative. A transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred that he suffers from mental condition, bronchitis, and a right leg condition related to service. The claims folder reflects that the Veteran has been diagnosed with depression. (See December 2008 Tarrant County Hospital District nursing note). The claims file does not contain a medical opinion in regard to whether the Veteran's mental condition, manifested in service or whether it is casually related to service. Additionally, the claims folder does not contain a medical opinion is regard to whether the Veteran has a diagnosis of bronchitis or a right leg condition related to his military service.  Based on the Veteran's lay statements and in light of the unavailable service treatment records, the Board finds that the duty to assist extends to obtaining VA examinations with opinions regarding these three service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination in regard to entitlement to service connection for an acquired psychiatric condition, to include PTSD, depression, and memory loss. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a mental condition related to, or aggravated by, his military service.

In scheduling this examination, the AOJ should take note of the Veteran's asserted limited mobility and, to the extent possible, consider this when determining the location of the examination facility.

Of note, the service treatment records are not of file; the examiner should, therefore, carefully consider the Veteran's statements and provide an opinion based on the evidence of record.  As the service treatment records are not of file, the lack of medical documentation of injury or disease in service should not be the basis of a negative opinion.

The examiner should provide a complete rationale for any opinion provided.

2. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for bronchitis. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has bronchitis or a breathing/lung condition related to, or aggravated by, his military service.

In scheduling this examination, the AOJ should take note of the Veteran's asserted limited mobility and, to the extent possible, consider this when determining the location of the examination facility.

The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

Of note, the service treatment records are not of file; the examiner should, therefore, carefully consider the Veteran's statements and provide an opinion based on the evidence of record.  As the service treatment records are not of file, the lack of medical documentation of injury or disease in service should not be the basis of a negative opinion.

The examiner should provide a complete rationale for any opinion provided.

3. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a right leg condition.  The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a right leg condition related to, or aggravated by, his military service.

The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

In scheduling this examination, the AOJ should take note of the Veteran's asserted limited mobility and, to the extent possible, consider this when determining the location of the examination facility.

Of note, the service treatment records are not of file; the examiner should, therefore, carefully consider the Veteran's statements and provide an opinion based on the evidence of record.  As the service treatment records are not of file, the lack of medical documentation of injury or disease in service should not be the basis of a negative opinion.

The examiner should provide a complete rationale for any opinion provided.

4.  Complete any other necessary development as a result of completing directives #1-#3, to include development if PTSD is diagnosed in the VA psychiatric examination.

5. Readjudicate the issues on appeal. If any of the benefits sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




